DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Jul. 14, 2022, and is made an Allowance. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 
The status of claims is as follows:
Claims 1–4, 6, 7, 13–19, 23–32 are now pending, entered, and examined with Claims 1, 13, 14, and 15 in independent form.
Claims 1, 13, 14, and 15 are presently amended. 
Claims 5, 8–12, and 20–22 were previously cancelled.
Claims 31 and 32 are added

Allowable Subject Matter
Claims 1–4, 6, 7, 13–19, 23–32 are allowed.

REASONS FOR ALLOWANCE
The following is Examiner’s statement of reasons for allowance:
The claims are eligible under 35 USC § 101 for the reason explained in the Non-Final Office Action mailed May 11, 2022. The pending claims are directed to a statutory category (Step 1), recite an abstract idea exception (Step 2A, Prong One), but integrate the abstract idea exception into a practical application in some other meaningful way under MPEP § 2106.05(e), in the following claimed limitations of Representative Claim 1:  
receive a first location of the dynamic customer client device; 

determine that the first location matches a second location associated with a merchant location for which price matching has been identified; 

responsive to determining the first and second locations match, generate and transmit, via a mobile wallet application, a first electronic notification to the dynamic customer client device identifying a price change for a purchased item, based on a first determination that the purchased item has not been returned, and a second determination that an original purchase price and a current price are different;

These steps, in view of Applicant’s Specification, necessarily compares the GPS coordinates of the dynamic customer client device and the merchant location with a price match, a determination that they match, and in response to the determination that they match, generate and transmit notifications about the price match. Thus, the computer is meaningfully integral to the claimed process facilitating the process in a way that a person making calculations or computations could not. MPEP § 2106.05(e). Independent Claims 13, 14, and 15, contain similar limitations as Rep. Claim 1. Thus, Independent Claims 13, 14, and 15 also confer eligibility for the same reasoning.
The following is a statement of reasons for the indication of allowable subject matter—the prior art fails to teach or render obvious the Independent Claims without using the claims as a roadmap and applying improper hindsight. Independently the claims are obvious, however, the claims as a whole are not obvious because the examiner would have to improperly use the claims as a road map to combine the individual obvious claims together. It is noted that the priority date for the claims has support to the application filing date of Dec. 29, 2016. All Independent Claims are a little different and thus each one is identified below. The Independent Claims recite:
1. A system, comprising: 

a transaction server; 

a price monitoring server; 

a price adjustment server; and 

an authentication server; 

wherein the authentication server is configured to: 

receive first customer transaction data, sent from a data extraction processor that extracts the first customer transaction data from an electronic image of a paper receipt associated with a customer transaction that is captured by an image capture system of a dynamic customer client device, 

	wherein the first customer transaction data comprises a first transaction identifier associated with the customer transaction; 

generate a unique key based on receiving the first customer transaction data; 
compare the unique key to a stored transaction record associated with the customer transaction; 

responsive to determining the unique key and the stored transaction record match, authenticate the customer transaction; and 

wherein the price adjustment server is configured to: 

	receive a first location of the dynamic customer client device;

	determine that the first location matches a second location associated with a merchant location for which price matching has been identified; 

	responsive to determining the first and second locations match, generate and transmit, via a mobile wallet application, a first electronic notification to the dynamic customer client device identifying a price change for a purchased item, based on a first determination that the purchased item has not been returned, and a second determination that an original purchase price and a current price are different, wherein a price adjustment amount is a difference between the original purchase price and the current price; 

	generate and transmit, in real-time and via the mobile wallet application, a second electronic notification to the dynamic customer client device indicating that a price adjustment for the price adjustment amount may be completed electronically or at the merchant location; 

	cause the dynamic customer client device to display, via the mobile wallet application, a first user object configured to facilitate the price adjustment: 

	receive, from a user of the dynamic customer client device via the mobile wallet application, a first user selection of the first user object, the first user selection indicating a preference to complete the price adjustment; and 

	in response to receiving the first user selection, automatically transmit a third electronic notification to the merchant system requesting the price adjustment be credited back to an account of the user.  

13. A system, comprising: 

one or more processors; and 

a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: 

	receive, from a dynamic customer client device via a mobile wallet application, an authentication request and an electronic image of a paper receipt associated with a customer transaction of a purchased item; 

	extract a first transaction identifier and an original price from the electronic image; 

	responsive to extracting the first transaction identifier and the original price, generate a unique key; 

	compare the unique key to a stored transaction record associated with the customer transaction; 

	determine whether the unique key and the stored transaction record match; and 

	responsive to determining the unique key and the stored transaction record match: 

	determine whether the purchased item has been returned; and 

	when the purchased item has not been returned: 

		activate a web crawler to search and find a current price of the purchased item, 

		determine whether a price change exists between the original price and the current price for the purchased item by comparing the original price to the current price; and 

		when a price change exists: 

			receive a first location of the dynamic customer client device; 

			determine that the first location matches a second location associated with a merchant location for which price matching has been identified; 

			responsive to determining the first and second locations match, generate and transmit, to the dynamic customer client device via the mobile wallet application, a first electronic notification identifying the price change for the purchased item; 

			cause the dynamic customer client device to display, via the mobile wallet application, a first user object for facilitating a price adjustment associated with the price change; 

			receive, from a user of the dynamic customer client device via the mobile wallet application, a first user selection of the first user object, the first user selection indicating a preference to complete the price adjustment; and 

			automatically transmit, in response to receiving the first user selection, a second electronic notification to the merchant system requesting the price adjustment be credited back to the user.  

14. A system, comprising: 

one or more processors; and 

a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: 

	receive, from a dynamic transaction card via a mobile wallet application, an electronic image of a paper receipt associated with a customer transaction of a purchased item and associated with a merchant; 

	extract a first transaction identifier, a store keeping unit (SKU) number, and an original price from the electronic image; 

	responsive to extracting the first transaction identifier, the SKU number, and the original price, generate a unique key; 

	compare the unique key to a stored transaction record associated with the customer transaction; 

	determine whether the unique key and the stored transaction record; and 

	responsive to determining the unique key and the stored transaction record match: 

		determine whether the purchased item has been returned; and 

		when the purchased item has not been returned: 

			transmit the SKU number and the original price of the purchased item to a merchant system associated with the merchant; 

			receive from the merchant system a current price of the purchased item; 

			monitor for a price change between the original price and the current price for the purchased item by comparing the original price to the current price; and 

			when a price change exists: 

				receive a first location of the dynamic transaction card;

				determine that the first location matches a second location associated with a merchant location for which price matching has been identified; 

				responsive to determining the first and second locations match, generate and transmit, to the dynamic transaction card via the mobile wallet application, a first electronic notification identifying the price change for the purchased item; 

				cause the dynamic transaction card to display, via the mobile wallet application, a first user object for facilitating a price adjustment associated with the price change; and 

				receive, from a user of the dynamic transaction card via the mobile wallet application, a first user selection of the first user object, the first user selection indicating a preference to complete the price adjustment.

15. A system, comprising: 

one or more processors; and 

a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: 

	receive, from a dynamic transaction device via a mobile wallet application, an electronic image of a paper receipt associated with a customer transaction of a purchased item and associated with a merchant; 

	extract a first transaction identifier, a store keeping unit (SKU) number, and an original price from the electronic image; 

	responsive to extracting the first transaction identifier, the SKU number, and the original price, generate a unique key; 

	compare the unique key to a stored transaction record associated with the customer transaction; 

	determine whether the unique key and the stored transaction record match; and 

	responsive to determining the unique key and the stored transaction record match: 

		transmit the SKU number and the original price of the purchased item to a merchant system associated with the merchant; 

		receive from the merchant system a current price of the purchased item; 

		determine whether a price change exists between the original price and the current price for the purchased item by comparing the original price to the current price; and 

		when a price change exists: 

			receive a first location of the dynamic transaction device;

			determine that the first location matches a second location associated with a merchant location for which price matching has been identified;

			responsive to determining the first and second locations match, generate and transmit, to the dynamic transaction device via the mobile wallet application, a first electronic notification identifying the price change for the purchased item; 

			cause the dynamic transaction device to display, via the mobile wallet application, a first user object configured to facilitate a price adjustment associated with the price change; and 

			receive, from a user of the dynamic transaction device via the mobile wallet application, a first user selection of the first user object.  

The prior art references most closely resembling the applicant’s claimed invention are: 
Wang et al. (U.S. Pat. Pub. No. 2014/0304059) is pertinent because it discloses a method and system for providing a consumer comparative pricing data from at least two merchants.
Ellis et al. (U.S. Pat. No. 10,192,217) is pertinent because it discloses a computer-implemented method for receipt management and matching a user with an offer based on a user profile and the geolocation of the user’s mobile device and merchant.
Sharma et al. (U.S. Pat. No. 10,387,906) is pertinent because it discloses providing a best price guarantee through automatic price monitoring of purchased products and automatic claim form generation upon identifying a lower price.
Kumar et al. (U.S. Pat. Pub. No. 2015/0051955) is pertinent because it discloses systems and methods of price matching.
Hatch et al. (U.S. Pat. Pub. No. 2014/0278902) is pertinent because it discloses systems and methods for price comparison within a geographic region of the POS.
Nelms et al. (U.S. Pat. Pub. No. 2017/0213271) is pertinent because it discloses comparing the prices associated with a customer order with the prices being charged by competitors prior to the transaction being completed. The customer is given the opportunity to apply a credit based on the difference in prices being charged by the retailer and competitors, to the transaction.
Lo et al. (Int. Pat. Pub. No. WO 2005/069871 A2) is pertinent because it discloses techniques for enabling consumers to take advantage of price match offers.
NPL: K. G. Javkar, S. H. Vora, A. S. Rodge, J. Bose and H. Sharma, "Best offer recommendation service," 2016 International Conference on Advances in Computing, Communications and Informatics (ICACCI), 2016, pp. 2430-2436, doi: 10.1109/ICACCI.2016.7732421 is pertinent because it discloses a service to recommend the best deals to the user.
Claims 1–4, 6, 7, 13–19, 23–32 are allowed because the references individually and in combination, fails to teach or render obvious the claimed features of the independent claims without using the claims as a roadmap and performing improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694